Citation Nr: 0707382	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  95-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
April 1965, from December 1966 to January 1968, along with 
service in the Marine Corp Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February and May 1994 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran's appeal was before the Board in January 
2005. At that time the Board granted the claim of service 
connection for a painful scar of the right leg, and denied 
increased evaluations for a gunshot wound of the right thigh, 
post-traumatic stress disorder, and a back disorder. The 
Board remanded the issues of service connection for 
hemorrhoids, bilateral hearing loss, gout, arthritis of the 
right knee, and whether a separate rating was warranted for a 
right knee disability secondary to the service connected 
right thigh gunshot wound.  

In an August 2006 rating decision, the RO granted service 
connection for arthritis of the right knee and hearing loss 
both evaluated as 0 percent disabling, and service connection 
for shortening of the right leg. The issues remaining for 
consideration by the Board are as indicated on the title 
page.     

The issue of service connection for gout, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Competent medical evidence of hemorrhoids is not currently 
shown.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a hemorrhoid disability that 
began during his period of military service.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service medical records show that in March 1965, a Report of 
Medical examination revealed hemorrhoids. Interim Marine Corp 
Reserve and service medical records for service from December 
1966 to January 1968, are absent for any complaints or 
findings referable to hemorrhoids. 

Interim post-service medical records are negative for 
hemorrhoids.

A VA medical examination was performed in June 2006.  The 
veteran reported a history of hemorrhoids diagnosed at a VA 
hospital in 1994, and that the had     
no problems related to hemorrhoids. His last hemorrhoid flare 
was 10 years previously. A physical examination revealed no 
evidence of hemorrhoids. The diagnosis was no evidence of 
hemorrhoids as per files reviewed nor in this examination.  

Analysis

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The most recent VA physical examination findings reveal no 
evidence of hemorrhoids. Medical evidence of current 
disability is the first criteria of three necessary to 
establish service connection. Notwithstanding any medical 
evidence of hemorrhoids during service, there is no current 
medical evidence of hemorrhoids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). A necessary component of establishing 
service connection is medical evidence of a current 
disability. In the absence of any current medical evidence of 
a hemorrhoid disability, the Board is compelled to conclude 
that the weight of the evidence is against the veteran's 
claim. The claim of service connection for hemorrhoids fails 
for lack of a current disability.    

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In February and September 2002, in May 2003, and July 2005 VA 
sent letters notifying the veteran of the evidence necessary 
to establish his claims. The veteran has been informed of 
what he was expected to provide and what VA would obtain on 
his behalf, and asked him to provide VA with any evidence he 
may have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and lay testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
hemorrhoid claim.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran. 
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for hemorrhoids is denied.  


REMAND

The veteran assets that he has gout that is related to his 
period of military service. As indicated previously, in an 
August 2006 rating decision, service connection for arthritis 
of the right knee was granted, evaluated as 0 percent 
disabling. The determination was based on a June 2006 VA 
medical examination where a VA clinician associated the 
veteran's right knee disability with his service connected 
right thigh gunshot wound. Gout and gouty arthritis has been 
reported in VA clinical records.  The June 2006 VA medical 
examination report does not address gout or gouty arthritis 
of the right leg and knee, and its relationship, if any to 
the veteran's service or his service connected right thigh 
gunshot wound.

The records reflect that in a September 1998 Supplemental 
Statement of the Case, the RO indicated that a medical 
opinion was being requested to address whether the veteran's 
gout was related to his service connected gunshot wound. 
Also, in the January 2005 Board remand, among the examination 
requests was that the veteran receive an examination to 
address gout. In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand. Further clinical information is necessary to 
address the veteran's service connection for gout claim.  

Accordingly, the case is REMANDED for the following action:

1. The VA clinician who afforded the 
veteran the medical examination of the 
joints in June 2006, should be requested 
to render an addendum indicating whether 
it is as least likely as not (i.e., 
probability greater than 50 percent), that 
gout, if any, is related to the veteran's 
service or is proximately due to or caused 
by, or aggravated by, the veteran's 
service-connected disabilities, most 
notably his residuals of a gunshot wound 
of the right femur. The examiner must 
provide a complete rationale for any 
opinion provided. The claims folder should 
be furnished for review by the examiner. A 
detailed rationale for all opinions offers 
should be furnished. If the VA examiner is 
no longer employed by VA, the veteran 
should be afforded VA medical 
examination(s) for evaluation of gout, 
with an opinion that addresses the 
etiological relationships as discussed 
above.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for gout 
(including if necessary, application of 38 
C.F.R. § 3.310(a), and Allen v. Brown, 7 
Vet. App. 439 (1995)) is warranted. If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


